t c memo united_states tax_court amw investments inc petitioner v commissioner of internal revenue respondent docket no filed date robert e miller and edith s thomas for petitioner alexandra e nicholaides and eric r skinner for respondent memorandum findings_of_fact and opinion laro judge amw investments inc petitioned the court to redetermine the following deficiencies in federal income taxes additions to tax and accuracy-related_penalties determined by respondent taxable_year ended august deficiencies additions to tax penalty sec sec sec_6651 a dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure --- --- --- dollar_figure big_number following concessions we must decide whether petitioner’s payments to an escrow account the fund are deductible as ordinary and necessary business_expenses we hold they are not whether petitioner’s payments to its sole shareholder are deductible as interest we hold they are not whether petitioner is liable for the additions to tax for delinquency determined by respondent under sec_6651 we hold it is whether petitioner is liable for the addition_to_tax for negligence or intentional disregard of rules or regulations determined by respondent under sec_6653 we hold it is whether petitioner is liable for the accuracy-related_penalties for negligence or intentional disregard of rules or regulations determined by respondent under sec_6662 we hold it is unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar we refer to harry v mohney as mr mohney we refer to petitioner’s taxable_year ended date as the taxable_year we refer to petitioner’s taxable_year ended date as the taxable_year we refer to petitioner’s taxable_year ended date as the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and attached exhibits are incorporated herein by this reference petitioner's principal_place_of_business was in durand michigan when it petitioned the court petitioner filed a form_1120 u s_corporation income_tax return for each year in issue using a fiscal_year ended august and an accrual_method of accounting the and forms were filed on date date and date respectively petitioner was incorporated on date to purchase real_property and to lease this property primarily to businesses engaged in adult entertainment from its incorporation through date petitioner was a wholly owned subsidiary of dynamic industries ltd dynamic during the subject years mr mohney owned all of petitioner's voting_stock and he was its president at all times relevant herein petitioner was a member of an organization of over businesses that were engaged in the adult entertainment industry all of these businesses were wholly or partially owned by mr mohney either directly or indirectly through various trusts in mr mohney had started acquiring and operating as sole proprietorships numerous enterprises that were primarily engaged in adult entertainment the assets of these enterprises included theaters bookstores peep machines wholesale novelty stores film distributorships and showgirl clubs as mr mohney's business dealings evolved over time and he began to gain greater notoriety his reputation as a proprietor of adult entertainment establishments preceded him and affected the future expansion of his business operations into new communities mr mohney decided to purchase property through nominees due to his concerns that he would encounter legal problems if he purchased property in his own name for example his mother was the nominee when he purchased a movie theater in mishawaka indiana mishawaka property on date for dollar_figure mr mohney paid for the mishawaka property by giving the seller dollar_figure in cash and agreeing to pay the balance with interest pincite percent through monthly payments of at least dollar_figure on date mr mohney purchased a drive-in theater located in clarksville indiana clarksville property for dollar_figure signing a dollar_figure promissory note clarksville note from to the time that he transferred the clarksville property to petitioner mr mohney made payments on the clarksville note in the early 1970's mr mohney organized each aspect of his business as a separate corporation mr mohney also established five domestic trusts of which he and his four children were beneficiaries each of these trusts owned an interest in another domestic_trust the durand trust which owned all the stock of dynamic which owned many of mr mohney's operating companies shortly after petitioner's incorporation mr mohney transferred to it the mishawaka property and the clarksville property the transfer was not negotiated and the deeds on the clarksville property and the mishawaka property were recorded on date and date respectively in connection with the transfer petitioner assumed liability on the clarksville note the principal of which was then dollar_figure petitioner also issued mr mohney a promissory note for the clarksville property second clarksville note the second clarksville note stated that petitioner was to pay mr mohney dollar_figure on or before date it set forth an interest rate of percent and it was signed by petitioner's then president petitioner made no payments of principal or interest to mr mohney during the years through on the second clarksville note and mr mohney did not pursue collection of the note mr mohney's federal_income_tax return did not report either transfer as a sale petitioner also alleges that it issued a dollar_figure note to mr mohney in connection with the transfer of the mishawaka property petitioner did not produce any such note at trial and no payments were made on the alleged note before the record does not indicate that mr mohney attempted to pursue collection of any obligation from petitioner to him with respect to the mishawaka property around mr mohney asked janet dingeman fournier ms fournier to serve as petitioner's president ms fournier served in this capacity until as petitioner’s president ms fournier had no meaningful responsibility other than to sign tax returns and other documents on petitioner’s behalf aside from ms fournier petitioner had no employees apart from the use of company cars ms fournier received no compensation from petitioner from through ms fournier was also an employee of modern bookkeeping services inc mbs mr mohney had formed mbs to handle and centralize the bookkeeping and tax preparation aspects of his businesses elizabeth l scribner ms scribner was mbs’ president and general manager thomas h tompkins mr tompkins was mbs’ accountant and he was responsible for preparing petitioner's federal income returns before the subject years lee j klein mr klein provided legal services to mbs and mbs’ clients petitioner's financial affairs were maintained at mbs’ office in durand michigan and mbs maintained all of petitioner's files including its bank accounts cash receipts journals cash disbursements journals and lease files mbs paid petitioner's bills on behalf of it and mbs prepared petitioner’s financial statements mbs charged petitioner a fee of dollar_figure per month for its bookkeeping services in federal agents investigating a pattern of arsons at adult theaters searched mbs’ premises and seized books_and_records which included those of petitioner in connection with this search a grand jury on date handed down a seven-count indictment against mr mohney ms scribner mr tompkins and mr klein collectively referred to as the defendants for various criminal tax violations the indictment generally charged that mr mohney through separate corporate tax returns concealed his ownership of several adult-oriented businesses and filed false personal tax returns the other defendants who were all employees of mbs were charged only in count i of the indictment count i charged the defendants with conspiracy to defraud the government through the concealment of ownership of the adult-oriented businesses on the tax returns in violation of u s c sec_371 the remaining counts charged mr mohney with filing false individual income_tax returns for the and taxable years see sec_7206 and with aiding and assisting in the filing of false corporate_income_tax returns on behalf of otis mohney inc international amusements ltd see sec_7206 the remaining counts stemmed from the failure of international amusements ltd to report income it earned and diverted to mr mohney for his personal benefit all of the defendants except mr klein pleaded guilty to the conspiracy charge mr mohney was subsequently convicted of the remaining charges and his conviction was affirmed on appeal 949_f2d_1397 6th cir petitioner and all of its related corporations jointly agreed to pay the legal fees of any officer employee or business_associate called as a witness before the grand jury or any proceeding stemming therefrom the legal expenses that were claimed by petitioner and that are in issue herein were the amounts that it paid to the fund which was an escrow account that was established by mbs in to administer this agreement the fund was a separate interest-bearing account mbs maintained the fund’s cash receipts journal cash disbursements journal and check book registers there were no written agreements prepared and signed contemporaneous to the establishment of the fund petitioner made monthly payments of dollar_figure to the fund during petitioner’s through taxable years petitioner made payments to the fund totaling dollar_figure during its taxable_year petitioner paid dollar_figure to the fund the amounts paid to the fund were recorded by petitioner in a prepaid asset account and were not deducted by petitioner until the amount sec_3 mr klein was later convicted of this charge were spent by the fund as of date a total of dollar_figure had been paid to the fund by the various corporations david shindel mr shindel is a certified_public_accountant who was retained by mr klein in on behalf of mbs and several of its clients to review their corporate books_and_records for compliance with accounting practice and tax law upon reviewing petitioner's books mr shindel noticed the second clarksville note mr shindel brought this note to the attention of mr mohney recommending that it be satisfied with accrued interest mr shindel also recommended that the note on the mishawaka property be satisfied with accrued interest during and petitioner paid mr mohney the balance due on the mishawaka and clarksville properties plus accrued interest petitioner deducted dollar_figure and dollar_figure as interest on its and returns respectively mr shindel prepared all of petitioner’s federal tax returns that are in issue herein opinion legal expenses we must decide whether petitioner may deduct its contributions to the fund as ordinary and necessary business_expenses under sec_162 petitioner argues that it may petitioner contends that these contributions were tied directly to its business because the contributions were made to protect or promote its business_interest respondent argues that the fund paid the defendants’ personal expenses petitioner bears the burden_of_proof rule a 290_us_111 we agree with respondent that the contributions are not deductible under sec_162 generally a taxpayer may not deduct an expense of another person 308_us_488 41_tc_358 affd 373_f2d_87 5th cir 29_tc_761 and may not deduct expenses which are personal in nature sec_262 72_tc_340 an exception is found where the taxpayer pays for legal services rendered to another person in order to protect or promote the taxpayer’s business interests 383_us_687 corporation could deduct legal fees of another when the related litigation threatened the corporation’s existence 320_us_467 64_tc_132 lorhrke v commissioner 48_tc_679 36_tc_886 10_tc_73 the origin of the claim that gave rise to the legal fees rather than the consequences of the underlying action must be evaluated to ascertain whether the fees are business or personal in nature 372_us_39 the fact that legal fees are paid_by a taxpayer on behalf of another person's criminal defense will not foreclose a deduction by the taxpayer when the alleged criminal activity relates to the taxpayer’s trade_or_business see commissioner v tellier supra 74_tc_1160 affd in part and revd in part 693_f2d_587 9th cir johnson v commissioner supra pincite cf 71_f2d_68 9th cir corporation could not deduct legal expenses paid to defend its president and majority shareholder in defense of charges that he raped a prospective client of the corporation 15_tc_880 partnership could not deduct legal expenses paid to defend two of its partners and an employee charged with the murder of a business_associate price v commissioner tcmemo_1973_65 taxpayer could not deduct legal fees incurred by management consultant for criminal defense of the fraudulent sale of securities because consultant was not in the trade_or_business of selling securities in lohrke v commissioner supra pincite the court adopted a two prong test for determining when a taxpayer may deduct the legal expenses of another first the court looked to the purpose or motive that caused the taxpayer to pay the other person’s expense deductibility will not be denied when the expense was incurred primarily for the payor’s business and any personal benefit conferred on the other party was merely incidental to the payor’s objective second the court considered whether the expenditure was an ordinary_and_necessary_expense of the taxpayer's business we ask ourselves was the expenditure an appropriate expense to further or promote the payor’s trade_or_business id with respect to the first prong petitioner alleges that it stood to suffer direct and proximate adverse effects to its business as a result of the criminal investigation petitioner argues that its contributions to the fund were related to petitioner's business in that its records were seized during the search of mbs its president was called to testify about its tax returns its relationship to mr mohney was close and direct and it had a similar relationship with the other enterprises connected to the grand jury hearing petitioner contends that it not mr mohney was the primary beneficiary of the payments to the fund because the grand jury investigation and subsequent criminal proceedings threatened its corporate existence petitioner contends that its contributions to the fund were necessary to defend itself in proceedings in which its own tax and accounting practices may have been called into question we find petitioner’s arguments unpersuasive although legal expenses related to the determination of federal income taxes are deductible under sec_162 see eg 5_tc_314 and a corporate taxpayer may deduct its expense of defending against criminal tax charges see eg shapiro v 278_f2d_556 7th cir affg international trading co v commissioner tcmemo_1958_104 petitioner has not persuaded us that the legal expenses in issue stem from a clear direct and proximate adverse effect upon it or its business petitioner was not a defendant in the criminal proceeding and it was not named in the indictment rather the indictment and the resulting prosecutions were limited to mr mohney and the other defendants the charges did not arise from petitioner's business of leasing real_property and petitioner was not under the threat of criminal prosecution or forfeiture see o'malley v commissi91_tc_352 40_tc_914 32_tc_815 affd 277_f2d_879 8th cir while there is a possibility that some of the claimed expenditures may have had some benefit to petitioner’s business petitioner has not shown this to be true put simply petitioner has failed to carry its burden_of_proof given the fact that the charges stemmed from the personal conduct of the defendants we are simply not persuaded that any of the payments made by petitioner to the fund were petitioner's business_expenses interest_expense respondent disallowed petitioner's dollar_figure interest_deduction on the ground that the subject properties were contributed to petitioner's capital petitioner argues that it may deduct the interest because it acquired the mishawaka property and the clarksville property from mr mohney an accrual_method taxpayer may deduct interest that has accrued within the taxable_year on debt sec_163 the term debt connotes an existing unconditional and legally enforceable obligation for the payment of money 289_f2d_861 6th cir revg and remanding 32_tc_798 whether interest has accrued on debt is a factual determination roth steel tube co v petitioner contends that a criminal conviction against mr mohney would damage petitioner because he was indispensable to it we are unpersuaded petitioner has not shown that it would have been inoperable as a result of mr mohney's criminal conviction petitioner has also presented no evidence that it suffered any business decline or any damage to its business relationships as a result of mr mohney's prosecution and or conviction we also are not convinced that the expenses were ordinary and necessary suffice it to say that petitioner has not proven that they were commissioner 800_f2d_625 6th cir affg tcmemo_1985_58 370_f2d_178 6th cir affg tcmemo_1964_278 see 93_tc_643 courts refer to numerous factors to determine whether a payment is for debt or equity the court_of_appeals for the sixth circuit to which appeal in this case lies refers primarily to eleven factors see roth steel tube co v commissioner supra pincite these factors are the names given to the instruments evidencing the indebtedness the presence or absence of a fixed maturity_date and schedule of payments the presence or absence of a fixed interest rate and interest payments the source of repayments the adequacy or inadequacy of capitalization the identity of interest between the creditor and stockholder the security for the advances the corporation's ability to obtain financing from outside lending institutions the extent to which the advances were subordinated to the claims of outside creditors the extent to which the advances were used to acquire capital assets and the presence or absence of a sinking_fund to provide repayment id 511_f2d_185 6th cir 432_f2d_741 6th cir 404_f2d_119 6th cir affg tcmemo_1967_102 smith v commissioner supra pincite in distinguishing debt from equity the economic_substance of the transaction prevails over form 286_f2d_285 6th cir we now analyze and weigh all relevant facts to determine whether petitioner and mr mohney intended to create a debt and whether their intention comported with the economic reality of a debtor-creditor relationship petitioner carries the burden of establishing that the subject transfers generated debt rather than equity rule a i name of certificate we look to the name of the certificate evidencing purported debt to determine the debt’s true label the issuance of a note weighs toward debt 464_f2d_394 5th cir the mere fact that a taxpayer issues a note however is not dispositive of debt an unsecured note with no payments made thereon until long after the due_date weighs toward equity 730_f2d_634 11th cir affg tcmemo_1982_314 although petitioner issued the second clarksville note to mr mohney we give this fact little weight the record shows that the transfer of the subject properties to petitioner occurred in yet the related deeds were not recorded until sometime thereafter we also find that mr mohney's individual_income_tax_return did not report a sale of either of the properties and petitioner did not make any payments on either of the properties until petitioner focuses on the fact that it recorded debt on its books in connection with the transfer we are not impressed under the facts at hand petitioner’s accounting entry lends little if any support for a finding of debt see raymond v united_states supra pincite this is particularly true given the fact that the parties did not deal at arm's length this factor is neutral ii fixed maturity_date the presence of a fixed maturity_date weighs toward debt but is not dispositive of a debtor-creditor relationship 97_tc_579 the presence of a fixed maturity_date may be offset by other facts in the record although the second clarksville note bore a maturity_date of date petitioner made no payments on this note until petitioner also made no payments for the mishawaka property until the timing of these payments indicates that a debtor-creditor relationship was not contemplated by petitioner and mr mohney the presence of the fixed maturity_date on the second clarksville note is further downplayed by the fact that mr mohney did not pursue collection or inquire as to payment mr mohney testified that he simply forgot about the transaction and the debt owed to him we find this testimony unbelievable and even assuming arguendo that it was credible which it was not we find this testimony to be uncharacteristic of a bona_fide creditor this factor weighs toward equity iii interest rate and payments the presence of a fixed rate of interest and actual interest payments weigh toward debt the absence of payments in accordance with the terms of a debt_instrument weighs toward equity id pincite although the clarksville note bore an interest rate of percent petitioner made no principal or interest payments to mr mohney until years after the transfer petitioner also made no principal or interest payments to mr mohney on the mishawaka transfer until years after the transfer this factor weighs toward equity iv repayment repayment that is dependent upon corporate earnings weighs toward equity repayment that is not dependent on earnings weighs toward debt roth steel tube co v commissioner supra pincite 742_f2d_1311 11th cir american offshore inc v commissioner supra pincite petitioner's ability to make payments on the subject properties depended primarily if not solely on the rental income from the properties immediate payment of the purported debt also does not seem to have been available from petitioner's existing assets which consisted primarily if not entirely of the subject properties this factor weighs toward equity v capitalization thin or inadequate capitalization weighs toward equity roth steel tube co v commissioner f 2d pincite the record indicates that petitioner did not have meaningful equity either before or at the time mr mohney transferred the subject properties to it this factor weighs toward equity vi identity of interest advances made by stockholders in proportion to their respective stock ownership weigh toward equity a sharply disproportionate ratio between a stockholder’s ownership percentage in the corporation and the debt owing to the stockholder by the corporation generally weighs toward debt id pincite estate of mixon v united_states supra pincite american offshore inc v commissioner supra pincite mr mohney owned the subject properties immediately before their transfer and he effectively owned percent of petitioner’s equity at the time of the transfer this factor weighs toward equity vii presence or absence of security the absence of security for purported debt weighs toward equity roth steel tube co v commissioner supra pincite lane v united_states supra pincite raymond v united_states f 2d pincite austin village inc v united_states f 2d pincite mr mohney did not receive security for his transfer of the subject properties to petitioner this factor weighs toward equity viii inability to obtain financing the question of whether a transferee could have obtained comparable financing is relevant in measuring the economic reality of a transfer estate of mixon v united_states f 2d pincite 308_f2d_39 2d cir remanding 35_tc_268 evidence that the taxpayer could not obtain loans from independent sources weighs toward equity 95_tc_257 we look to whether the terms of the purported debt were a patent distortion of what would normally have been available to the debtor in an arm’s-length transaction see 61_tc_367 petitioner presented no evidence on whether it could have obtained financing from an unrelated party at the time of the transfer or on the order of priority of its debts given the fact however that the purported debts were completely unsecured and that the subject properties were petitioner’s main asset we are left unpersuaded that an unrelated third party would have entered into financing with petitioner under the terms that it alleges were entered into between it and mr mohney this factor weighs toward equity ix subordination subordination of purported debt to the claims of other creditors weighs towards equity roth steel tube co v commissioner supra pincite stinnett's pontiac serv inc v commissioner supra pincite raymond v united_states supra pincite austin village inc v united_states supra pincite petitioner presented no evidence on the order of priority of its debts this factor weighs toward equity x use of funds the transfer of funds from a shareholder to a corporation in order to meet the corporation’s daily business needs weighs toward debt the transfer of funds from a shareholder to a corporation in order to purchase capital assets weighs toward equity roth steel tube co v commissioner supra pincite stinnett's pontiac serv v commissioner supra pincite raymond v united_states supra pincite the subject properties were petitioner’s initial and primary assets and the purported notes represented a long-term commitment that was payable mainly from the future rental income from the properties we also find relevant that mr mohney was willing to go unpaid for many years so that petitioner could continue to enjoy the advantage of uninterrupted ownership of the properties this factor weighs toward equity xi presence or absence of a sinking_fund the failure to establish a sinking_fund for repayment weighs toward equity roth steel tube co v commissioner supra pincite lane v united_states f 2d pincite raymond v united_states supra pincite austin village inc v united_states supra pincite the record does not indicate that petitioner established a sinking_fund for the repayment of the purported notes to the contrary it appears that repayment was to come solely from petitioner's earnings this factor weighs toward equity xii conclusion based on the above we conclude that petitioner may not deduct the dollar_figure that it claimed as an interest_expense paid to mr mohney sec_6651 respondent determined additions to tax under sec_6651 asserting that petitioner failed to file timely federal_income_tax returns in order to avoid this addition_to_tax petitioner must prove that its failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 81_tc_8 a failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite even if we were to assume arguendo that mr mohney and petitioner had intended to establish a debtor-creditor relationship ab initio the record reveals that the character of that debt as debt vanished before the subject years and was equity during those years see green leaf ventures inc v commissioner tcmemo_1995_155 frazier v commissioner tcmemo_1975_220 petitioner filed its and forms almost years past the due dates and petitioner filed its form_1120 more than months late petitioner has not argued that it had reasonable_cause for these late filings given the additional fact that the record does not otherwise establish reasonable_cause for petitioner’s late filings we sustain respondent on this issue sec_6653 respondent determined that petitioner was liable for an addition to its tax under sec_6653 sec_6653 applies when any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations for petitioner’s taxable_year sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment if any portion of the underpayment is attributable to negligence negligence connotes the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 given the fact that respondent determined that petitioner was negligent petitioner must prove her wrong rule a 58_tc_757 petitioner contends that it was unsophisticated about tax laws and that it relied on mbs to provide mr shindel with enough information to ensure proper compliance with those laws although mbs failed to do its job properly petitioner concludes petitioner’s reliance on them to do a proper job was consistent with ordinary business care and prudence under the circumstances we do not agree reasonable reliance on a tax adviser is consistent with ordinary business care and prudence only in certain cases in those cases the taxpayer must establish that the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see eg ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 mr shindel prepared and signed petitioner’s tax returns for the years in issue his experience and qualifications were sufficient to warrant reliance upon his judgement although it appears that petitioner has met the first prong we find that it has failed to satisfy the remaining prongs to the contrary the record indicates that petitioner did not exercise due care and it failed to do what a reasonable and ordinarily prudent person would have done under the circumstances petitioner claimed erroneous deductions for legal expenses and interest_expenses petitioner also filed its tax returns untimely in the latter regard petitioner knew it was required to file timely a federal_income_tax return for each year in issue but it neglected to do so given the fact that taxpayers have a statutory duty to file timely income_tax returns we believe that a reasonable and ordinarily prudent person would have complied with the statutory duty to file timely such a return we also believe that breach of this duty is evidence of negligence 98_tc_203 affd in part and revd in part 78_f3d_1355 9th cir 92_tc_342 affd 898_f2d_50 5th cir the fact that petitioner was negligent in the instant case is also supported by the fact that petitioner erroneously claimed deductions for the interest_expenses and its shareholder’s legal fees see condor intl inc v commissioner supra pincite emmons v commissioner supra pincite we hold for respondent on this issue sec_6662 respondent also determined that petitioner's underpayments of federal income taxes for the and taxable years were due to negligence and accordingly that they were subject_to sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment that is attributable to negligence see also sec_6662 for purposes of sec_6662 negligence includes a failure to make a reasonable attempt to comply with the internal_revenue_code and disregard includes careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides a reasonable_cause exception to the accuracy-related_penalty under sec_6662 petitioner argues that it is within the exception under sec_6664 petitioner argues that it held an honest and good_faith belief about the deductibility of its payments for legal fees and interest_expense based on its reasonable reliance on mbs to ensure tax compliance for the same reasons discussed above we disagree we sustain respondent on this issue we have considered all of petitioner's arguments for contrary holdings and to the extent not addressed above find them to be without merit to reflect concessions by respondent decision will be entered under rule
